UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 FORM N-PX ANNUAL REPORT OF PROXY VOTING OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Management Company Act File Number: 811-5850 OneAmerica Funds, Inc. (Exact Names of Registrant as Specified in Charter) One American Square Indianapolis, Indiana 46282 (Address of Principal Executive Offices) The Corporation Trust Incorporated 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) 317-285-1213 Registrant’s Area Code and Telephone Number: Date of Fiscal Year End:12/31/2015 Date of Reporting Period: 6/30/2015-6/30/2016 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. PROXY VOTING FOR THE PERIOD JULY 1, 2, 2016 Date Voted Ticker Company Name Cusip Shareholder Meeting Date Description of Proposal Who Proposed Vote For or Against Mgt Value 10959 Asset Director 10956 Soc Resp 126612 AULEQ 788466 OAFP 788469 AUL GA 186683 MM 10958 ABBV ABBVIE 00287Y109 5/6/2016 Election of directors Management For For NA NA 4/1/16 NA NA NA NA Ratification of independent registered public accounting firm Management For For NA NA 4/1/16 NA NA NA NA An advisory vote on the approval of executive compensation Management Against Against NA NA 4/1/16 NA NA NA NA Approval of a management proposal regarding the annual election directors Management For For NA NA 4/1/16 NA NA NA NA Approval of the material terms of performance goals under the Performance Incentive Plan Management Against Against NA NA 4/1/16 NA NA NA NA Proposal regarding a drug disposal report Shareholder Against For NA NA 4/1/16 NA NA NA NA Proposal regarding a lobbying report Shareholder Against For NA NA 4/1/16 NA NA NA NA AGU AGRIUM 5/2/2016 Election of directors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Appointment of auditors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Advisory approval of executive compensation Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Approve the amended Shareholder Rights Plan Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA AMGN AMGEN 5/19/2016 Election of directors Management For For 4/22/16 4/22/16 4/15/16 4/15/16 NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 4/22/16 4/22/16 4/15/16 4/15/16 NA NA NA Advisory vote to approve executive compensation Management Against Against 4/22/16 4/22/16 4/15/16 4/15/16 NA NA NA Proposals to change the voting standard a applicable to non-binding proposals submitted by stockholders Shareholder For Against 4/22/16 4/22/16 4/15/16 4/15/16 NA NA NA AAPL APPLE INC. 2/26/2016 Election of directors Management For For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA An advisory resolution to approve executive compensation Management Against Against 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Approval of the amended Employee Stock Plan Management For For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Proposal titled "Net Zero Greenhouse Gas Emissions by 2030 Shareholder Against For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Proposal regarding diversity among senior management and board of directors Shareholder Against For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Proposal titled "Human Rights Review" Shareholder Against For 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA Proposal titled "Shareholder proxy access" Shareholder For Against 1/25/16 1/25/16 1/25/16 1/25/16 NA NA NA AMAT APPLIED MATERIALS 3/10/2016 Election of directors Management For For 2/11/16 2/11/16 2/11/16 NA NA NA NA Approval, on an advisory basis, compensation of executive officers Management Against Against 2/11/16 2/11/16 2/11/16 NA NA NA NA Ratification of appointment of the independent registered public accounting firm Management For For 2/11/16 2/11/16 2/11/16 NA NA NA NA Proposal titled "Shareholder Proxy Access" Shareholder For Against 2/11/16 2/11/16 2/11/16 NA NA NA NA ADM ARCHER DANIELS MIDLAND 5/5/2016 Election of directors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Appointment of independent auditors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Advisory vote on executive compensation Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA T AT&T 00206R102 4/29/2016 Election of directors Management For For NA NA NA 3/29/16 NA NA NA Ratification of appointment of independent auditors Management For For NA NA NA 3/29/16 NA NA NA Advisory approval of executive compensation Management Against Against NA NA NA 3/29/16 NA NA NA Approval of the 2016 Incentive Plan Management Against Against NA NA NA 3/29/16 NA NA NA Proposal regarding a political spending report Shareholder Against For NA NA NA 3/29/16 NA NA NA Proposal regarding a lobbying report Shareholder Against For NA NA NA 3/29/16 NA NA NA Proposal regarding an independent board chairman Shareholder Against For NA NA NA 3/29/16 NA NA NA ADSK AUTODESK INC 6/15/2016 Election of directors Management For For 5/16/16 5/16/16 5/16/16 NA NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 5/16/16 5/16/16 5/16/16 NA NA NA NA Approve, on an advisory basis, the compensation of the named executive officers Management Against Against 5/16/16 5/16/16 5/16/16 NA NA NA NA BOH BANK OF HAWAII 4/29/2016 Election of directors Management For For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Advisory approval of the 2015 compensation for named executive officers Management Against Against 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Ratification of re-appointment of Ernst & Young Management For For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA BK BANK OF NEW YORK MELLON 4/12/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Advisory approval of the 2015 compensation for named executive officers Management Against Against 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Approval of the 2016 Executive Incentive Compensation Plan Management Against Against 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Ratification of the independent auditor Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Proposal regarding an independent board chairman Shareholder Against For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA BAX BAXTER INTERNATIONAL 5/3/2016 Election of directors Management For For NA NA 4/11/16 NA NA NA NA Advisory vote to approve named executive officer compensation Management Against Against NA NA 4/11/16 NA NA NA NA Ratification of independent registered public accounting firm Management For For NA NA 4/11/16 NA NA NA NA Proposed charter amendment to declassify board Management For For NA NA 4/11/16 NA NA NA NA Proposal regarding independent chairman Against For NA NA 4/11/16 NA NA NA NA BCE BCE INC 05534B760 4/28/2016 Election of directors Management For For NA NA NA 4/1/16 NA NA NA Appointment of auditors Management For For NA NA NA 4/1/16 NA NA NA Advisory resolution of executive compensation Management Against Against NA NA NA 4/1/16 NA NA NA Proposal regarding female representation in senior management Shareholder Against For NA NA NA 4/1/16 NA NA NA Proposal regarding compensation committee Shareholder Against For NA NA NA 4/1/16 NA NA NA BWA BORGWARNER 4/27/2016 Election of directors Management For For 3/29/16 4/11/16 3/29/16 NA NA NA NA Approve the First Amendment to the BorgWarner 2014 Stock Incentive Plan Management For For 3/29/16 4/11/16 3/29/16 NA NA NA NA Ratify the selection of the independent registered public accounting firm Management For For 3/29/16 4/11/16 3/29/16 NA NA NA NA Advisory approval of the Company's executive compensation Management Against Against 3/29/16 4/11/16 3/29/16 NA NA NA NA Amendment of the Restated Certificate of Incorporation to allow certain stockholders' to request special meetings of stockholders Management For For 3/29/16 4/11/16 3/29/16 NA NA NA NA Proposal to allow certain stockholders' nominated candidates to be included in the proxy materials of the Company Shareholder For Against 3/29/16 4/11/16 3/29/16 NA NA NA NA COF CAPITAL ONE FINANCIAL 14040H105 5/5/2016 Election of directors Management For For 4/11/16 4/1/16 4/11/16 4/11/16 4/11/16 NA NA Ratification of selection of independent auditors Management For For 4/11/16 4/1/16 4/11/16 4/11/16 4/11/16 NA NA Advisory approval of named executive officer compensation Management Against Against 4/11/16 4/1/16 4/11/16 4/11/16 4/11/16 NA NA CSL CARLISLE COS INC 5/18/2016 Election of directors Management For For 4/22/16 4/22/16 4/15/16 NA NA NA NA Advisory vote to approve executive compensation Management Against Against 4/22/16 4/22/16 4/15/16 NA NA NA NA Ratify the selection of the independent registered public accounting firm Management For For 4/22/16 4/22/16 4/15/16 NA NA NA NA CVX CHEVRON 5/25/2016 Election of directors Management For For NA NA NA 4/22/16 NA NA NA Ratification of appointment of independent registered public accounting firm Management For For NA NA NA 4/22/16 NA NA NA Advisory vote to approve named executive officer compensation Management Against Against NA NA NA 4/22/16 NA NA NA Amendment to the Non-Employee Directors' Equity Compensation and Deferral Plan Management Against Against NA NA NA 4/22/16 NA NA NA Report on Lobbying Shareholder Against For NA NA NA 4/22/16 NA NA NA Adopt targets to reduce GHG emissions Shareholder Against For NA NA NA 4/22/16 NA NA NA Report on climate change impact assessment Shareholder Against For NA NA NA 4/22/16 NA NA NA Report on reserve replacements Shareholder Against For NA NA NA 4/22/16 NA NA NA Adopt a dividend policy Shareholder Against For NA NA NA 4/22/16 NA NA NA Report on shale energy operations Shareholder For Against NA NA NA 4/22/16 NA NA NA Recommend independent director with environmental expertise Shareholder For Against NA NA NA 4/22/16 NA NA NA Set special meetings threshold at 10% Shareholder For Against NA NA NA 4/22/16 NA NA NA CSCO CISCO 17275R102 11/19/2015 Election of directors Management For For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Approval, on an advisory basis, of executive compensation Management Against Against 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Ratification of the independent registered public accounting firm Management For For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Proposal requesting the Board to make efforts to implement a set of principles called the "Holy Land Principles applicable to corporations doing business in Palestine-Israel Shareholder Against For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Proposal to request the Board adopt a proxy access bylaw requirement Shareholder Against For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA C CITIGROUP INC 4/26/2016 Election of directors Management For For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Ratification of the independent registered public accounting firm Management For For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Advisory approval of Executive Compensation Management For For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Approval of an amendment to the 2014 Stock Incentive Plan authorizing additional shares Management For For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Approval of the Amended 2011 Executive Performance Plan Management Against Against 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Proposal requesting a report demonstrating the company does not have a gender pay gap Shareholder Against For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Proposal requesting a report on lobbying and grassroots lobbying contributions Shareholder Against For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Proposal requesting that he Board appoint a Stockholder Value Committee Shareholder Against For 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Proposal requesting an amendment to the General Clawback policy Shareholder For Against 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA Proposal requesting that the Board adopt a policy prohibiting the vesting of equity based awards for senior executives due to a voluntary resignation to enter government service' Shareholder For Against 4/11/16 4/11/16 3/29/16 4/11/16 NA NA NA KO COCA-COLA 4/27/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Advisory vote to approve executive compensation Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Approval of the material terms of the Performance Incentive Plan to permit the tax deductibility of certain awards Management Against Against 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Ratification of the appointment of the independent auditors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Proposal regarding Holy Land Principles Shareholder Against For 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Proposal regarding restricted stock Shareholder For Against 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA Proposal regarding alignment between corporate values and political and policy activity Shareholder Against For 3/24/16 3/24/16 3/24/16 3/24/16 3/29/16 NA NA COP CONOCOPHILLIPS 20825C104 5/10/2016 Election of directors Management For For 4/11/16 4/11/16 4/11/16 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/11/16 4/11/16 4/11/16 NA NA NA Advisory approval of executive compensation Management Against Against 4/11/16 4/11/16 4/11/16 NA NA NA Report on lobbying expenditures Shareholder Against For 4/11/16 4/11/16 4/11/16 NA NA NA Partial deferral of annual bonus based on reserves metrics Shareholder Against For 4/11/16 4/11/16 4/11/16 NA NA NA In its discretion, other matters that may properly come before the meeting. Management Against Against 4/11/16 4/11/16 4/11/16 NA NA NA GLW CORNING 4/28/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/24/16 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/24/16 NA NA Advisory vote to approve the Company's executive compensation Management For For 3/24/16 3/24/16 3/24/16 3/24/16 3/24/16 NA NA CR CRANE CO 4/25/2016 Election of directors Management For For 3/29/16 3/29/16 3/29/16 3/29/16 NA NA NA Ratification of the appointment of the independent auditors Management For For 3/29/16 3/29/16 3/29/16 3/29/16 NA NA NA An advisory vote to approve executive compensation Management Against Against 3/29/16 3/29/16 3/29/16 3/29/16 NA NA NA Approval of the annual Incentive Plan Management Against For 3/29/16 3/29/16 3/29/16 3/29/16 NA NA NA Proposal regarding share repurchases Shareholder Against For 3/29/16 3/29/16 3/29/16 3/29/16 NA NA NA DAKT DAKTRONICS 9/2/2015 Election of directors Management For For 8/13/15 8/13/15 NA NA NA NA NA Advisory approval of the Company's executive compensation Management For For 8/13/15 8/13/15 NA NA NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 8/13/15 8/13/15 NA NA NA NA NA Approve the 2015 Stock Incentive Plan and to approve 3 million shares as available for issuance under the Plan Management Against Against 8/13/15 8/13/15 NA NA NA NA NA ESV ENSCO plc G3157S-106 5/23/2016 Election of directors Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA Authorize the Board of Directors to allot shares Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA To ratify the appointment if the US independent registered public accounting firm Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA To appoint theUK statutory auditors Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA To authorize the AuditC committee to determine the auditors' remuneration Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA To approve the Long-Term Incentive Plan Management Against Against 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA An advisory vote to approve the Directors' Remuneration Report Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA An advisory vote to approve the compensation of named executive officers Management Against Against 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA An advisory vote to approve the reports of the auditors and the directors Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA To approve the disapplication of pre-emption rights Management For For 5/2/16 4/22/16 5/2/16 5/2/16 NA NA NA XOM EXXON MOBIL 30231G102 5/25/2016 Election of directors Management For For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Ratification of independent auditors Management For For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Advisory vote to approve executive compensation Management Against Against 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding an independent chairman Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding having a climate expert on the board Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding hiring an investment bank Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding establishing a proxy access bylaw Shareholder For Against 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding creating a report on compensation for women Shareholder For Against 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding creating a report for lobbying Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding increasing capital distributions Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal regarding adopting a policy to limit global warming to 2oC Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal to create a report on the impact of climate change Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal to report reserve replacements in BTUs Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA Proposal to create a report on hydraulic fracturing Shareholder Against For 5/2/16 5/2/16 5/2/16 5/2/16 NA NA NA POIXX FEDERATED PRIME OBLIGATIONS FUND-IS 60934n203 8/6/2015 Election of Trustees Management For For NA NA NA NA NA NA 7/16/15 Permit the trust to involuntarily redeem shares of shareholders who do not meet ownership qualification or to comply with applicable laws and regulations Management For For NA NA NA NA NA NA 7/16/15 Modernize the Trust by permitting the Trustees to authorize the Trust to dissolve, convert, merge, consolidate, reorganize, and sell its assets, exchange shares or re-domicile without shareholder approval Management Against Against NA NA NA NA NA NA 7/16/15 Modernize the Trust by permitting future amendments to the Trust to be made by the Trustees Management Against Against NA NA NA NA NA NA 7/16/15 FCPB FIRST CAPITAL BANCSHARES INC 31941G101 5/24/2016 Election of nominees Management For For NA NA NA NA NA 5/2/16 NA FLIR FLIR SYSTEMS 4/22/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Amendment to the Articles of Incorporation to adopt a majority vote standard to be used in the removal of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Amendment to the Articles of Incorporation to adopt a majority vote standard to be used to amend, alter, change or repeal the removal of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Proposal regarding proxy access Shareholder For Against 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA BEN FRANKLIN RESOURCES 2/17/2016 Election of directors Management For For 1/25/16 1/25/16 2/11/16 NA NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 1/25/16 1/25/16 2/11/16 NA NA NA NA A proposal regarding issuing a climate change report Shareholder Against Against 1/25/16 1/25/16 2/11/16 NA NA NA NA FDP FRESH DEL MONTE G36738105 5/4/2016 Election of directors Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal to approve the company's financial statements Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal to ratify the appointment of the independent registered public accounting firm Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal to approve the company's dividend payment for the fiscal year ended January 1, 2016 Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal to approve, by non-binding vote, executive compensation Management Against Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA GRMN GARMIN H2906T1096 6/10/2016 Election of Andrew Etkind as the ad hocChairman of the Meeting Management For For 5/9/16 NA NA 5/16/16 NA NA NA Approval of the 2015 annual Report Management For For 5/9/16 NA NA 5/16/16 NA NA NA Approval of the appropriation of available earnings Management For For 5/9/16 NA NA 5/16/16 NA NA NA Approval of the payment of a cash dividend Management For For 5/9/16 NA NA 5/16/16 NA NA NA Discharge of the members of the Board of Directors and the Executive Management from liability for the fiscal year ended December 26, 2015 Management Against Against 5/9/16 NA NA 5/16/16 NA NA NA Re-election of five Directors and the election of one new Director Management For For 5/9/16 NA NA 5/16/16 NA NA NA Re-election of the Executive Chairman for a term extending until completion of the next annual general meeting Management For For 5/9/16 NA NA 5/16/16 NA NA NA Election of the Compensation Committee members Management For For 5/9/16 NA NA 5/16/16 NA NA NA Re-election of Reiss + Preuss LLP as the independent voting rights representative Management For For 5/9/16 NA NA 5/16/16 NA NA NA Ratification of the appointment of the public accounting firm Management For For 5/9/16 NA NA 5/16/16 NA NA NA Advisory vote on executive compensation Management For For 5/9/16 NA NA 5/16/16 NA NA NA Binding vote to approve maximum aggregate compensation for Executive Management Management For For 5/9/16 NA NA 5/16/16 NA NA NA Binding vote to approve maximum aggregate compensation for the Board of Directors Management For For 5/9/16 NA NA 5/16/16 NA NA NA Par value reduction Management For For 5/9/16 NA NA 5/16/16 NA NA NA Cancellation of formation shares Management For For 5/9/16 NA NA 5/16/16 NA NA NA GD GENERAL DYNAMICS CORP 5/4/2016 Election of directors Management For For 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Selection of Independent Auditors Management For For 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Advisory Vote to approve Executive Compensation Management Against Against 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Approval of the ExecutiveAnnualIncentive Plan Management Against Against 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Proposal regarding a share repurchase policy Shareholder Against For 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA GE GENERAL ELECTRIC CO 4/27/2016 Election of directors Management For For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Advisory approval of named executives' compensation Management Against Against 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Ratification of the independent auditor Management For For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding lobbying report Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding an independent chair Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding holy land principles Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding cumulative voting Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding performance based options Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA Proposal regarding human rights report Shareholder Against For 3/24/16 4/11/16 3/24/16 3/24/16 NA NA NA GIS GENERAL MILLS 9/29/2015 Election of directors Management For For NA NA NA 9/8/15 NA NA NA Advisory vote on executive compensation Management Against Against NA NA NA 9/8/15 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For NA NA NA 9/8/15 NA NA NA GLD GILEAD SCIENCES 5/11/2016 Election of directors Management For For NA 4/11/16 NA NA NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For NA 4/11/16 NA NA NA NA NA Approve the amended Code Section 162(m) Bonus Plan Management Against Against NA 4/11/16 NA NA NA NA NA Approve, on an advisory basis, the compensation of Named Executive Officers Management Against Against NA 4/11/16 NA NA NA NA NA Proposal requesting that the Board take steps to permit stockholder action by written consent Shareholder Against For NA 4/11/16 NA NA NA NA NA HD HOME DEPOT 5/19/2016 Election of directors Management For For 4/15/16 4/22/16 4/15/16 NA NA NA NA Ratification of appointment of KPMG LLP Management For For 4/15/16 4/22/16 4/15/16 NA NA NA NA Advisory vote to approve executive compensation Management For For 4/15/16 4/22/16 4/15/16 NA NA NA NA Proposal regarding preparation of an Employment Diversity Report Shareholder Against For 4/15/16 4/22/16 4/15/16 NA NA NA NA Proposal to reduce the threshold to call specialshareholder meetings to 10% of outstanding shares Shareholder For Against 4/15/16 4/22/16 4/15/16 NA NA NA NA ITW ILLINOIS TOOL WORKS 5/6/2016 Election of directors Management For For 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA Appointment of independent registered public accounting firm Management For For 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA Advisory vote to approve executive compensation Management Against Against 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA Approval of an amendment to the Restated Certificate of Incorporation to permit stockholders to call special meetings Management For For 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA Re-approval of the material terms of the performance goals under the Cash Incentive Plan Management Against Against 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA Proposal regarding excluding share repurchases form determinations of senior executive incentive compensation Shareholder For Against 4/11/16 4/15/16 4/11/16 4/11/16 4/11/16 NA NA INTC INTEL CORP 5/19/2016 Election of directors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA Ratification of selection of independent registered public accounting firm Management For For 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA Advisory vote to approve executive compensation Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA Proposal on implementing principles entitled "Holy Land Principles" Shareholder Against For 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA Proposal on whether to allow stockholders to act by written consent Shareholder Against For 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA Proposal on whether to adopt an alternative vote counting standard Shareholder For Against 4/15/16 4/15/16 4/15/16 4/15/16 4/15/16 NA NA JNS JANUS CAPITAL GROUP 47102X105 4/22/2016 Election of directors Management For For 3/24/16 4/1/16 3/24/16 3/24/16 NA NA NA Ratification of the independent auditor Management For For 3/24/16 4/1/16 3/24/16 3/24/16 NA NA NA Approval of named executive officers' compensation Management Against Against 3/24/16 4/1/16 3/24/16 3/24/16 NA NA NA Adoption of an Amended and Restated Bylaws Management For For 3/24/16 4/1/16 3/24/16 3/24/16 NA NA NA JNJ JOHNSON & JOHNSON 4/28/2016 Election of directors Management For For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Advisory vote to approve named executive officer compensation Management Against Against 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Appointment of independent registered public accounting firm Management For For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Proposal regarding policy for share repurchase preference Shareholder Against For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Proposal regarding independent board chairman Shareholder Against For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Proposal regarding report on lobbying disclosure Shareholder Against For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA Proposal regarding take back programs for unused medicines Shareholder Against For 4/1/16 4/1/16 NA 4/1/16 4/1/16 NA NA JPM JPMORGAN CHASE & CO 46625H100 5/17/2016 Election of directors Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Advisory resolution to approve executive compensation Management Against Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Ratification of independent registered public accounting firm Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal regarding independent board chairman Shareholder For Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal for simple majority voting Shareholder For Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal regarding vesting for government service Shareholder For Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal to appoint a stockholder value committee Shareholder Against For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal regarding a clawback amendment Shareholder Against For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Proposal regarding the executive compensation philosophy Shareholder Against For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA KLAC KLA-TENCOR CORP 11/4/2015 Election of directors Management For For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Appointment of independent registered public accounting firm Management For For 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA Advisory approval of the company's executive compensation Management Against Against 10/19/15 10/19/15 10/19/15 10/19/15 NA NA NA KLAC KLA-TENCOR CORP 2/19/2016 Adoption of the agreement and plan of merger Management For For 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Adjournment of the special meeting if necessary to solicit additional proxies if there are not sufficient votes to approve proposal. Management For For 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Approving, by non-binding advisory vote, the compensation of named executive officers related to the merger. Management Against Against 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Approval of an extension of the applicability of KLA-Tencor's outside director vesting acceleration policy. Management Against Against 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA LYB LYONDELLBASELL 5/11/2016 Election of directors Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Election of directors Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Adoption of annual accounts for 2015 Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Discharge from liability of members of the management board Management Against Against 5/9/16 5/9/16 NA NA 5/9/16 NA NA Discharge from liability of members of the supervisory board Management Against Against 5/9/16 5/9/16 NA NA 5/9/16 NA NA Ratification of the independent registered public accounting firm Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Appointment of the auditor Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Ratification and approval of dividends in respect of the 2015 fiscal year Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA Advisory vote approving executive compensation Management Against Against 5/9/16 5/9/16 NA NA 5/9/16 NA NA Approval to repurchase up to 10% of outstanding shares Management For For 5/9/16 5/9/16 NA NA 5/9/16 NA NA KSS KOHLS 5/11/2016 Election of directors Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Appointment of independent registered public accounting firm Management For For 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Advisory vote on approval of NamedExecutive OfficerCompensation Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Re-approve the material terms of the Performance Goals under the Annual Incentive Plan Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Re-approve the material terms of the PerformanceGoals under the 2010 Long-Term Compensation Plan Management Against Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA Proposal regarding recovery of unearned management bonuses Shareholder For Against 4/15/16 4/15/16 4/15/16 4/15/16 NA NA NA MGA MAGNA INTERNATIONAL 5/3/2016 Election of directors Management For For 4/22/16 4/22/16 NA NA NA NA NA Re-appointment of the independent auditor and authorization of the Audit Committee to fix the auditor's remuneration Management For For 4/22/16 4/22/16 NA NA NA NA NA On an advisory basis, accept the approach to executive compensation Management Against Against 4/22/16 4/22/16 NA NA NA NA NA Amend the Articles of Incorporation to delete the Corporate Constitution Management For For 4/22/16 4/22/16 NA NA NA NA NA Repeal the By-Law 1B-92 and adoption of By-Law No.1 Management For For 4/22/16 4/22/16 NA NA NA NA NA MPC MARATHON PETROLEUM 56585A1025 4/27/2016 Election of directors Management For For 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA Ratification of the selection of the independent auditor Management For For 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA Advisory approval of the company's named executive officer compensation Management Against Against 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA Proposal seeking the adoption of an alternative shareholder proxy access bylaw to the company's existing proxy access bylaw Shareholder For Against 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA Proposal seeking certain safety and environmental incident reports Shareholder Against For 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA Proposal seeking the adoption of quantitative greenhouse gas emission reduction goals and associated reports Shareholder Against For 4/15/16 3/24/16 4/15/16 4/15/16 NA NA NA MXIM MAXIM INTEGRATED 57772K101 11/12/2015 Election of directors Management For For 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA Approve an amendment to the 2008 Employee Stock Purchase Plan to increase the number of shares available for issuance Management For For 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA Approve an amendment to the 1996 Stock Incentive Plan to increase the number of shares available for issuance Management Against Against 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA Approve an amendment to the Certificate of Incorporation to eliminate the ability of stockholders to cumulate their votes in future elections of directors Management For For 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA Advisory vote to approve named executive officer compensation Management Against Against 10/23/15 10/19/15 10/23/15 10/23/15 NA NA NA MCD MCDONALD'S CORPORATION 5/26/2016 Election of directors Management For For NA NA NA 4/22/16 NA NA NA Advisory vote on executive compensation Management For For NA NA NA 4/22/16 NA NA NA Approve the appointment of the independent auditor Management For For NA NA NA 4/22/16 NA NA NA Proposal requesting that matters presented by shareholders be decided by simple majority vote Shareholder For Against NA NA NA 4/22/16 NA NA NA Proposal requesting the ability of shareholders to act by written consent Shareholder Against For NA NA NA 4/22/16 NA NA NA Proposal requesting that the Board make all lawful efforts to implement and/or increase activity on the Holy Land Principles Shareholder Against For NA NA NA 4/22/16 NA NA NA Proposal requesting the Board adopt a policy regarding use of antibiotics by its meat suppliers Shareholder For Against NA NA NA 4/22/16 NA NA NA Proposal requesting an annual congruency analysis between corporate values an political contributions Shareholder Against For NA NA NA 4/22/16 NA NA NA Proposal requesting an annual congruency analysis of Company values and policy activities Shareholder Against For NA NA NA 4/22/16 NA NA NA MCK MCKESSON CORP 58155Q103 7/29/2015 Election of directors Management For For 7/7/15 7/7/15 7/7/15 NA NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 7/7/15 7/7/15 7/7/15 NA NA NA NA Advisory vote on executive compensation Management Against Against 7/7/15 7/7/15 7/7/15 NA NA NA NA Reapproval of performance measures available for performance based awards under the Company's Management Incentive Plan Management Against Against 7/7/15 7/7/15 7/7/15 NA NA NA NA Approval of amendments to the Bylaws to permit shareholder proxy access Management For For 7/7/15 7/7/15 7/7/15 NA NA NA NA Proposal on disclosure of political contributions and expenditures Shareholder Against For 7/7/15 7/7/15 7/7/15 NA NA NA NA Proposal on accelerated vesting of equity awards Shareholder For Against 7/7/15 7/7/15 7/7/15 NA NA NA NA MDT MEDTRONIC 12/11/2015 Election of directors Management For For 11/4/15 11/4/15 11/4/15 NA NA NA NA Ratify the re-appointment of the independent auditor and to set its remuneration Management For For 11/4/15 11/4/15 11/4/15 NA NA NA NA Approve in a non-binding advisory vote, named executive officer compensation Management Against Against 11/4/15 11/4/15 11/4/15 NA NA NA NA Approve, in a non-binding advisory vote, the frequency of Say-on-Pay votes Management 1 Year For 11/4/15 11/4/15 11/4/15 NA NA NA NA MCHP MICROCHIP TECHNOLOGIES 8/14/2015 Election of directors Management For For 7/28/15 7/28/15 7/28/15 7/28/15 NA NA NA Proposal to approve issuance of shares upon conversion of senior convertible debentures Management For For 7/28/15 7/28/15 7/28/15 7/28/15 NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 7/28/15 7/28/15 7/28/15 7/28/15 NA NA NA Approval, on an advisory basis, the compensation of named executives Management Against Against 7/28/15 7/28/15 7/28/15 7/28/15 NA NA NA MSFT MICROSOFT 12/2/2015 Election of directors Management For For 11/4/15 11/4/15 11/4/15 11/4/15 NA NA NA Advisory vote on executive compensation Management Against Against 11/4/15 11/4/15 11/4/15 11/4/15 NA NA NA Ratification of the independent auditor Management For For 11/4/15 11/4/15 11/4/15 11/4/15 NA NA NA MRK MERCK & CO 5/24/2016 Election of directors Management For For 5/2/16 5/2/16 NA 5/2/16 NA NA NA Advisory vote on executive compensation Management Against Against 5/2/16 5/2/16 NA 5/2/16 NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 5/2/16 5/2/16 NA 5/2/16 NA NA NA Proposal to adopt a shareholders'' right to act by written consent Shareholder Against For 5/2/16 5/2/16 NA 5/2/16 NA NA NA Proposal requesting an independent board chairman Shareholder Against For 5/2/16 5/2/16 NA 5/2/16 NA NA NA Proposal requesting a report on disposal of unused or expired drugs Shareholder Against For 5/2/16 5/2/16 NA 5/2/16 NA NA NA NDAQ NASDAQ OMX Group 5/5/2016 Election of directors Management For For NA NA NA NA NA 4/11/2016 NA Advisory vote to approve the company's executive compensation Management For For NA NA NA NA NA 4/11/2016 NA Ratification of the appointment of the independent registered public accounting firm Management Against Against NA NA NA NA NA 4/11/2016 NA Proposal regarding shareholder proxy access Shareholder For Against NA NA NA NA NA 4/11/2016 NA NSC NORFOLK SOUTHERN 5/12/2016 Election of directors Management For For 4/11/16 4/11/16 4/11/16 NA NA NA NA Ratification of the independent auditor Management For For 4/11/16 4/11/16 4/11/16 NA NA NA NA Advisory vote of executive compensation Management Against Against 4/11/16 4/11/16 4/11/16 NA NA NA NA Proposal regarding entering into discussions regarding a business combination Shareholder Against For 4/11/16 4/11/16 4/11/16 NA NA NA NA NTRS NORTHERN TRUST 4/19/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Advisory vote to approve executive compensation Management Against Against 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA Ratification of the independent registered public accounting firm Management For For 3/24/16 3/24/16 3/24/16 3/24/16 NA NA NA NUE NUCOR 5/13/2016 Election of directors Management For For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Ratification of the independent registered public accounting firm Management For For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Approval of the amendment to the Certificate ofIncorporation to adopt a majority voting standard, eliminate cumulative voting and revoke obsolete provisions Management For For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Proposal regarding lobbying and corporate spending on political contributions Shareholder Against For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Proposal regarding greenhouse gas emissions Shareholder Against For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA ORCL ORACLE 68389X105 11/18/2015 Election of directors Management For For 10/19/15 10/23/15 10/19/15 10/19/15 NA NA NA Re-approve the Oracle Corporation Executive Bonus Plan Management Against Against 10/20/15 10/23/15 10/20/15 10/20/15 NA NA NA Advisory vote to approve executive compensation Management Against Against 10/21/15 10/23/15 10/21/15 10/21/15 NA NA NA Ratification of the independent registered public accounting firm Management For For 10/22/15 10/23/15 10/22/15 10/22/15 NA NA NA Proposal regarding renewable energy targets Shareholder Against For 10/23/15 10/23/15 10/23/15 10/23/15 NA NA NA Proposal regarding proxy access Shareholder For Against 10/24/15 10/23/15 10/24/15 10/24/15 NA NA NA Proposal regarding quantifiable performance metrics Shareholder Against For 10/25/15 10/23/15 10/25/15 10/25/15 NA NA NA Proposal regarding an amendment of the governance guidelines Shareholder For Against 10/26/15 10/23/15 10/26/15 10/26/15 NA NA NA Proposal regarding vote tabulation Shareholder For Against 10/27/15 10/23/15 10/27/15 10/27/15 NA NA NA Proposal regarding a lobbying report Shareholder Against For 10/28/15 10/23/15 10/28/15 10/28/15 NA NA NA OXY OCCIDENTAL PETROLEUM 4/29/2016 Election of directors Management Against Against 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Advisory vote approving executive compensation Management Against Against 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Ratification of independent auditors Management For For 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Proposal to review public policy advocacy on climate Shareholder Against For 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Proposal regarding carbon legislation impact assessment Shareholder Against For 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Proposal regarding special shareowner meetings Shareholder For Against 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA Proposal regarding methane emissions and flaring Shareholder For Against 4/11/16 4/1/16 4/11/16 4/11/16 NA NA NA PCAR PACCAR INC 4/26/2016 Election of directors Management For For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Approval of the Long Term Incentive Plan Management Against Against 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Approval of the Senior Executive Yearly Incentive Compensation Plan Management Against Against 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Approval of the amended Certificate of Incorporation to declassify the Board and to provide for annual election of all directors Management For For 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Proposal regarding supermajority voting Shareholder For Against 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA Proposal regarding proxy access Shareholder For Against 4/1/16 4/1/16 4/1/16 4/1/16 NA NA NA PAYX PAYCHEX 10/14/2015 Election of directors Management For For NA 10/1/15 NA 10/1/15 NA NA NA Advisory vote to approve executive officer compensation Management For For NA 10/1/15 NA 10/1/15 NA NA NA Approve the 2002 Stock Incentive Plan Management Against Against NA 10/1/15 NA 10/1/15 NA NA NA Approve the 2015 Qualified Employee Stock Purchase Plan Management For For NA 10/1/15 NA 10/1/15 NA NA NA Ratify the selection of the independent registered public accounting firm Management For For NA 10/1/15 NA 10/1/15 NA NA NA PSX PHILLIPS 66 5/4/2016 Election of directors Management For For 4/11/16 4/22/16 4/11/16 4/11/16 NA NA NA Ratification of appointment of registered public accounting firm Management For For 4/11/16 4/22/16 4/11/16 4/11/16 NA NA NA Approve, on an advisory basis, the compensation of Named Executive Officers Management Against Against 4/11/16 4/22/16 4/11/16 4/11/16 NA NA NA Proposal regarding the annual election of Directors Management For For 4/11/16 4/22/16 4/11/16 4/11/16 NA NA NA PFE PFIZER INC 4/28/2016 Election of directors Management For For 4/11/16 4/11/16 NA 4/11/16 NA NA NA Ratification of appointment of registered public accounting firm Management For For 4/11/16 4/11/16 NA 4/11/16 NA NA NA Advisory approval of executive compensation Management Against Against 4/11/16 4/11/16 NA 4/11/16 NA NA NA Proposal regarding a report onlobbying activities Shareholder Against For 4/11/16 4/11/16 NA 4/11/16 NA NA NA Proposal regarding director elections Shareholder Against For 4/11/16 4/11/16 NA 4/11/16 NA NA NA Proposal regarding policy on director election proposal regarding the right to act by written consent Shareholder Against For 4/11/16 4/11/16 NA 4/11/16 NA NA NA Proposal regarding certain taxable events Shareholder Against For 4/11/16 4/11/16 NA 4/11/16 NA NA NA RHI ROBERT HALF 5/16/2016 Election of directors Management For For 5/2/16 5/2/16 5/2/16 NA NA NA NA Ratification of appointment of auditor Management For For 5/2/16 5/2/16 5/2/16 NA NA NA NA Advisory vote to approve executive compensation Management Against Against 5/2/16 5/2/16 5/2/16 NA NA NA NA PCP PRECISION CASTPARTS CORP 8/11/2015 Election of directors Management For For 7/116/15 7/116/15 7/116/15 NA NA NA NA Ratification of appointment of registered public accounting firm Management For For 7/116/15 7/116/15 7/116/15 NA NA NA NA Advisory vote regarding compensation of named executive officers Management Against Against 7/116/15 7/116/15 7/116/15 NA NA NA NA Proposal regarding proxy access Shareholder For Against 7/116/15 7/116/15 7/116/15 NA NA NA NA PCP PRECISION CASTPARTS CORP 11/19/2015 Approve the plan of merger with Berkshire Hathaway Management For For 11/4/15 11/4/15 11/4/15 NA NA NA NA Approve on a non-binding, advisory basis the compensation that may be paid or become payable to named executives in connection with the consummation of the merger Management Against Against 11/4/15 11/4/15 11/4/15 NA NA NA NA QCOM QUALCOMM 3/8/2016 Election of directors Management For For 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Ratify the selection of the independent public accountants Management For For 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Approve the 2016 Long Term Incentive Plan Management Against Against 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Approve executive compensation Management For For 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA Proposal regarding proxy access Shareholder For Against 2/11/16 2/11/16 2/11/16 2/11/16 NA NA NA PWR QUANTA SERVICES 74762E102 5/26/2016 Election of directors Management For For 5/2/16 4/22/16 5/2/16 NA NA NA NA Ratify the selection of the independent public accountants Management For For 5/2/16 4/22/16 5/2/16 NA NA NA NA To approve, by non-binding vote, executive compensation Management For For 5/2/16 4/22/16 5/2/16 NA NA NA NA To approve the amendment to the 2011 Omnibus Equity Incentive Plan Management Against Against 5/2/16 4/22/16 5/2/16 NA NA NA NA SWKS SKYWORKS SOLUTIONS 83088M102 5/11/2016 Election of directors Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Ratify the selection of the independent registered public accounting firm Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the compensation of the company's named executive officers Management Against Against 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the amendment to the Certificate of Incorporation to eliminate the supermajority vote provisions relating to the amendment of the Company's By-laws Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the amendment to the Certificate of Incorporation to eliminate the supermajority vote provisions relating to stockholder approval of a merger or consolidation, disposition of Company assets, or issuance of a substantial amount of the Company's securities Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the amendment to the Certificate of Incorporate to eliminate the supermajority vote provisions relating to vote provisions relating to stockholder approval of a business combination with any related person Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the amendment to the Certificate of Incorporation to eliminate the supermajority vote provisions relating to stockholder amendment of charter provisions governing directors Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA To approve the amendment to the Certificate of Incorporation to eliminate the supermajority vote provisions relating to the amendment of the charter provision governing action by stockholders Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA SCCO SOUTHERN COPPER 84265V105 4/28/2016 Election of directors Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Approve the extension of the Directors' Stock Award Plan Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Ratify the independent accountants Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA Approve, by non-binding vote, executive compensation Management For For 4/22/16 4/22/16 4/22/16 4/22/16 NA NA NA SCS STEELCCASE 7/13/2016 Election of directors Management For For 6/28/16 6/16/16 6/28/16 NA 6/28/16 NA NA Advisory vote to approve named executive officer compensation Management Against Against 6/28/16 6/16/16 6/28/16 NA 6/28/16 NA NA Ratification of independent registered public accounting firm Management For For 6/28/16 6/16/16 6/28/16 NA 6/28/16 NA NA SYY SYSCO CORPORATION 11/18/2015 Election of directors Management For For 11/4/15 10/23/15 11/4/15 11/4/15 NA NA NA Approve, by advisory vote, the compensation paid to named executive officers Management Against Against 11/4/15 10/23/15 11/4/15 11/4/15 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 11/4/15 10/23/15 11/4/15 11/4/15 NA NA NA TXN TEXAS INSTRUMENTS 4/21/2016 Election of directors Management For For 3/29/16 4/18/16 3/29/16 3/29/16 3/29/16 NA NA Approve, by advisory vote, the compensation paid to named executive officers Management For For 3/29/16 4/18/16 3/29/16 3/29/16 3/29/16 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/29/16 4/18/16 3/29/16 3/29/16 3/29/16 NA NA Proposal to approve amendments to the 20098 Long-Term Incentive Plan Management For For 3/29/16 4/18/16 3/29/16 3/29/16 3/29/16 NA NA TXRH TEXAS ROADHOUSE 5/19/2016 Election of directors Management For For NA NA NA 4/15/16 NA NA NA Ratify the independent public accounting firm Management For For NA NA NA 4/15/16 NA NA NA Say on Pay - Advisory vote on the approval of executive compensation Management Against Against NA NA NA 4/15/16 NA NA NA Proposal to declassify the Board of Directors Management For For NA NA NA 4/15/16 NA NA NA THO THOR INDUSTRIES 12/8/2015 Election of directors Management For For 11/23/15 11/23/15 11/23/15 11/23/15 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 11/23/15 11/23/15 11/23/15 11/23/15 NA NA NA Non-binding advisory vote t approve compensation for named executive officers Management Against Against 11/23/15 11/23/15 11/23/15 11/23/15 NA NA NA THOR THORATEC 885175-307 10/7/2015 Approval of the agreement and plan of merger Management For For 9/23/15 9/23/15 9/23/15 9/23/15 NA NA NA Approval of the adjournment of the special meeting to solicit additional votes to approve the merger proposal, if necessary Management For For 9/23/15 9/23/15 9/23/15 9/23/15 NA NA NA Approval of, on a non-binding , advisory basis, certain compensation that may become payable to Thoratec named executive officers relating to the merger Management Against Against 9/23/15 9/23/15 9/23/15 9/23/15 NA NA NA TDW TIDEWATER 7/30/2015 Election of directors Management For For 7/7/2015 7/7/2015 7/7/2015 NA NA NA NA Say on Pay vote - an advisory vote to approve executive compensation Management Against Against 7/7/2015 7/7/2015 7/7/2015 NA NA NA NA Ratification of the selection of the independent registered public accounting firm Management For For 7/7/2015 7/7/2015 7/7/2015 NA NA NA NA TDW TIDEWATER 7/21/2016 Election of directors Management For For 6/28/2016 6/28/2016 6/28/2016 NA NA NA NA Say on Pay vote - an advisory vote to approve executive compensation Management Against Against 6/28/2016 6/28/2016 6/28/2016 NA NA NA NA Ratification of the selection of the independent registered public accounting firm Management For For 6/28/2016 6/28/2016 6/28/2016 NA NA NA NA TROW T. ROWE PRICE GROUP, INC. 74144T108 4/27/2016 Election of directors Management For For 4/1/16 4/11/16 4/1/16 4/1/16 NA NA NA To approve, by non-binding advisory vote, the compensation paid to named executive officers Management Against Against 4/1/16 4/11/16 4/1/16 4/1/16 NA NA NA Ratification of the selection of the independent registered public accounting firm Management For For 4/1/16 4/11/16 4/1/16 4/1/16 NA NA NA Proposal regarding voting matters related to climate change Shareholder Against For 4/1/16 4/11/16 4/1/16 4/1/16 NA NA NA UTHR UNITED THERAPEUTICS 91307C102 6/21/2016 Election of directors Management For For 5/23/16 6/7/16 5/23/16 NA NA NA NA Advisory resolution to approve executive compensation Management Against Against 5/23/16 6/7/16 5/23/16 NA NA NA NA Ratification of the appointment of the independent registered public accounting firm Management For For 5/23/16 6/7/16 5/23/16 NA NA NA NA USB US BANCORP 4/19/2016 Election of directors Management For For 3/29/16 3/29/16 3/29/16 3/29/16 3/29/16 NA NA Ratificationof the selection of the independent auditor Management For For 3/29/16 3/29/16 3/29/16 3/29/16 3/29/16 NA NA An advisory vote to approve the compensation our executives Management For For 3/29/16 3/29/16 3/29/16 3/29/16 3/29/16 NA NA Proposal seeking the adoption of a policy requiring that the Chairman of the Board be an independent director Shareholder Against For 3/29/16 3/29/16 3/29/16 3/29/16 3/29/16 NA NA Proposal seeking the adoption of a policy requiring senior executives to retain a significant percentage of shares acquired as equity compensation Shareholder For Against 3/29/16 3/29/16 3/29/16 3/29/16 3/29/16 NA NA VLO VALERO ENERGY CORP 91913Y100 5/12/2016 Election of directors Management For For 4/11/16 4/11/16 4/11/16 4/15/16 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/11/16 4/11/16 4/11/16 4/15/16 NA NA NA Approve, by non-binding vote, the 2015 compensation for named executive officers Management Against Against 4/11/16 4/11/16 4/11/16 4/15/16 NA NA NA Amend the Certificate of Incorporation to delete it restriction on stockholders' ability to remove directors without cause Management For For 4/11/16 4/11/16 4/11/16 4/15/16 NA NA NA Reapprove the 2011 Omnibus Stock Incentive Plan Management Against Against 4/11/16 4/11/16 4/11/16 4/15/16 NA NA NA VMI VALMONT 4/26/2016 Election of directors Management For For 4/11/16 4/1/16 4/11/16 NA NA NA NA Advisory approval of executive compensation Management Against Against 4/11/16 4/1/16 4/11/16 NA NA NA NA Ratification of the appointment of the independent auditors Management For For 4/11/16 4/1/16 4/11/16 NA NA NA NA WFC WELLS FARGO 4/26/2016 Election of directors Management For For 3/29/16 4/11/16 3/29/16 3/29/16 3/29/16 NA NA Vote on an advisory resolution to approve executive compensation Management Against Against 3/29/16 4/11/16 3/29/16 3/29/16 3/29/16 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/29/16 4/11/16 3/29/16 3/29/16 3/29/16 NA NA Adopt a policy to require an independent chairman Shareholder Against For 3/29/16 4/11/16 3/29/16 3/29/16 3/29/16 NA NA Provide a report on the Company's lobbying policies and practices Shareholder Against For 3/29/16 4/11/16 3/29/16 3/29/16 3/29/16 NA NA WERN WERNER ENTERPRISES 5/10/2016 Election of directors Management For For 4/15/16 4/15/16 4/15/16 NA NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/15/16 4/15/16 4/15/16 NA NA NA NA WWW WOLVERINE WORLD WIDE 4/21/2016 Election of directors Management For For 3/24/16 3/24/16 3/24/16 NA NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 3/24/16 3/24/16 3/24/16 NA NA NA NA Advisory resolution approving compensation for the company's named executive officers\ Management Against Against 3/24/16 3/24/16 3/24/16 NA NA NA NA Proposal to approve the Stock Incentive Plan of 2016. Management Against Against 3/24/16 3/24/16 3/24/16 NA NA NA NA ZBH ZIMMER BIOMET HOLDINGS 98956P102 5/3/2016 Election of directors Management For For 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Ratify the appointment of the independent registered public accounting firm Management For For 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Advisory vote to approve named executive officer compensation Management Against Against 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA Approve the amended 2009 Stock Incentive Plan Management Against Against 4/11/16 4/11/16 4/11/16 4/11/16 NA NA NA SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): OneAmerica Funds, Inc. By: (Signature and Title): /s/ Stephen L. Due Name: Stephen L. Due Title: Secretary & Chief Compliance Officer Date: August 10, 2016
